Appeal by the special guardian from so much of a decree of the Surrogate’s Court, Westchester County, as construes the testator’s will to the effect that the trusts for appellant’s wards are to be created only out of those *731assets remaining after the legacies in paragraphs Sixth and Seventh of the will are satisfied. Decree insofar as appealed from unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ. [12 Misc 2d 1076.]